Citation Nr: 1546666	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, the RO denied service connection for peripheral neuropathy.  

In February 2012, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  A transcript of his testimony is associated with the record.  

In September 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran has a current diagnosis of axonal polyneuropathy affecting his lower extremities that is, as likely as not, due to herbicide exposure during service in the Republic of Vietnam.  
CONCLUSION OF LAW

Axonal polyneuropathy (peripheral neuropathy) of the lower extremities was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for peripheral neuropathy of the lower extremities.  He has consistently reported that shortly after discharge from service, he started noticing areas in his back that were numb to the touch.  Then he began noticing the numbness in his toes and both feet.  He was not in pain so he did not seek treatment at first.  However, in April 2009 he dropped a large block of wood on his right great toe, and did not feel pain, but became alarmed later that night when he noticed that his toe was black.  He subsequently sought treatment for his toe and was told it was broken.  

The Veteran contends that he has neuropathies affecting both lower extremities as a result of his Agent Orange exposure in Vietnam.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's exposure to herbicides during his period of active service in the Republic of Vietnam is conceded.

If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders, including early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2015).  Early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it need not be transient.  See 78 Fed. Reg. 54763-54766 (September 6, 2013).  

In this case, the Veteran reported that he had numbness in his back and lower extremities shortly after discharge from service; however, a diagnosis of peripheral neuropathy is not shown until years later, and even if it is conceded that the Veteran's reported symptoms were manifestations of early onset peripheral neuropathy, the degree of disability at that time is not known.  In other words, the evidence does not reveal that the Veteran's reported symptoms shortly after service were manifestations of peripheral neuropathy to a degree of 10 percent or more within one year of discharge.  As such, the criteria for establishing service connection for early onset peripheral neuropathy on a presumptive basis pursuant to 38 C.F.R. § 3.307, 3.309(e) are not met.  

However, a Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records do not include evidence of a diagnosed neuropathy or other neurological symptoms affecting the lower extremities in service.  Bilateral pes planus was noted at entry, but no neurological signs or symptoms affecting the lower extremities were found on examinations in service including on entrance in January 1964 and separation in January 1968.  Regardless, as the Veteran is presumed to have been exposed to herbicides, the in-service element of service connection is met.

Regarding a current disability, VA records from February 2010 show a diagnosis of neuropathy and peripheral nerve disease.  He reported numbness and a cold sensation in his feet.  The Veteran was not diabetic.  Bilateral ankle-brachial indices suggested no significant lower extremity arterial disease.  

In support of his claim, the Veteran submitted a medical opinion from J.M., MD, prepared in January 2011.  Dr. M noted that the Veteran was followed in the Neuromuscular Clinic at Duke University for peripheral neuropathy.  According to the Veteran's self-reported history, he has had numbness of his feet and back since the late 1960-1970's.  According to Dr. M, electrodiagnostic studies done at Duke were consistent with chronic axonal sensorimotor polyneuropathy.  See March 2010 EMG Report.  Based on the Veteran's clinical history and electrodiagnostic studies, Dr. M felt that the Veteran's neuropathy had been ongoing for many years.  Dr. M also noted that the Veteran was tested for potential common and reversible causes of peripheral neuropathy, including diabetes, vitamin deficiencies, paraproteinemia, and autoimmune causes, but all testing was negative.  The exact cause of the Veteran's neuropathy remained unclear, but the examiner opined that the Veteran's neuropathy was as likely as not due to Agent Orange exposure.  

December 2010 treatment records from Duke support Dr. M's findings.

In February 2014, the Veteran submitted general treatise evidence obtained from the internet regarding peripheral neuropathy.  This report indicates that the most common causes of peripheral neuropathy are diabetes, alcoholism, autoimmune disease, infections, cancer, medications, vitamin deficiencies, and exposure to toxic substances such as Agent Orange.  

Consistent with Dr. M's opinion, the Veteran pointed out that all but the Agent Orange exposure was ruled out as a cause of the Veteran's peripheral neuropathy.  While this does not prove that the Agent Orange exposure caused the peripheral neuropathy, it does serve to support Dr. M's opinion that the Veteran's presumed in-service herbicide exposure as likely as not caused the Veteran's peripheral neuropathy.  

In a July 2014 VA medical opinion, an examiner found no evidence of early onset peripheral neuropathy during service or within the first year following the Veteran's exposure to Agent Orange.  While this opinion is probative for purposes of finding that service connection on a presumptive basis pursuant to 38 C.F.R. § 3.307, 3.309 is not warranted, it is not probative as to whether service connection is warranted on a direct basis.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court held that a medical nexus opinion which found that a disability was unrelated to service because the condition was not entitled to presumptive service connection, without clearly considering direct service connection, was inadequate on its face.  

In the instant case, the July 2014 examiner provided a nexus opinion that the Veteran's peripheral neuropathy was unrelated to service solely because the condition was not entitled to presumptive service connection, without considering any potential entitlement on a direct basis.  Therefore, according to the holding in Stefl, supra, the July 2014 opinion is inadequate. 

The Board finds that the competent and probative medical evidence supports a finding that the Veteran's peripheral neuropathy is as likely as not related to his chemical exposure to Agent Orange in service.  As shown above, the evidence includes a favorable opinion by his treating neurologist from Duke, and is supported by other medical evidence of record, including VA records which rule out other causes.  Furthermore, the Veteran's lay contentions regarding the longstanding duration of his neuropathy symptoms affecting his lower extremities are credible and are supported by this favorable medical evidence.  

There is no evidence of record which contradicts Dr. M's nexus opinion finding a relationship between the Veteran's in-service herbicide exposure and his current diagnosis of peripheral neuropathy.  Because the private medical opinion supports the Veteran's claim of service connection on a direct basis, service connection for peripheral neuropathy affecting both lower extremities is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for neuropathy of the right lower extremity is granted.  

Service connection for neuropathy of the left lower extremity is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


